PER CURIAM.
DECISION
The judgment of the United States Court of International Trade, 692 F.Supp. 1382 (1988), upholding the determination of the Department of Commerce that separately imported color picture tubes and printed circuit boards, when subsequently assembled together, are within the scope of the antidumping duty order covering complete and incomplete color television receivers from Korea, 49 Fed.Reg. 18,336 (Dep’t Comm.1984), is affirmed.
OPINION
Appellants Samsung and Goldstar raise an issue on appeal that was not expressly covered in the trial court’s opinion. We address it here; on all other issues we affirm on the basis of the court’s opinion, which we adopt.
Appellants assert that Commerce defined the scope of its antidumping duty order by reference to specific tariff classifications. Pointing out that the classifications under which color picture tubes and printed circuit boards are dutiable are not among those enumerated, appellants argue that they are not, therefore, properly within the scope of the order.
We have no reason to believe that Commerce did not intend to include items dutiable under the specified classifications within the scope of the order. Contrary to appellants’ contention, however, we likewise have no reason to believe Commerce intended to limit the order to those items. Indeed, Commerce could not have been clearer that its intention was precisely the opposite: “This investigation is intended to cover all color television receivers regardless of tariff classifications.” 49 Fed.Reg. at 18,337. In any event, it is eminently reasonable for Commerce to omit the separate classifications of tubes and boards: all parties agree that, when unassembled, *1429these items do not constitute “color television receivers, complete or incomplete.” Id.
All parties also agree that, “when assembled,” ITC Final Determination at 3-4, tubes and boards do constitute incomplete receivers. Appellants would have us read “when assembled” as “when imported assembled,” or at least “when covered on the same import entry,” thus confining the temporal ambit of the word “when” to the moment of importation. But this construction artificially restricts the plain meaning. In classification cases a higher duty can be imposed where the importer’s intention is to combine two separate components, after importation, to make an article that is classified at the higher duty. See Isaacs v. Jonas, 148 U.S. 648, 653, 13 S.Ct. 677, 679, 37 L.Ed. 596 (1892). The rule is that “[w]hen it is found that the article imported is in fact the article described in a particular paragraph of the tariff act,” separate packaging of parts of the article “to avoid the specified duty on the article as a whole,” “is simply a fraud on the revenue and cannot be permitted to succeed.” United States v. Citroen, 223 U.S. 407, 415, 416, 32 S.Ct. 259, 260, 260, 56 L.Ed. 486 (1912). We see no reason for a different rule here.
AFFIRMED.